Title: To James Madison from Albert Gallatin, [18 May] 1801
From: Gallatin, Albert
To: Madison, James


Dr Sir[18 May 1801]
I find that all Commissions are made out in your office. Those agreed upon yesterday & which, the President, conceiving they were made out in this office, had directed me to prepare are
Connecticut
Samuel Bishop Collector of New Haven vice E. Goodrich
Alexander Wolcott Collector of Middletown vice
Ephraim Kirby Supervisor of Connecticut vice John Chester
New Jersey
John Hurd Collector of Amboy vice  Bell
New commissions to be also made out to Samuel Bosworth & Nathaniel Philips respectively Surveyors of “Bristol” and “Warren & B⟨arrington.”⟩ […] The circumstances of the case of George House first mate of the Revenue Cutter “Argus” will appear in your office where all commissions are recorded vizt. Was he first mate when Capn. Maltb⟨ie⟩ died & Hinman was appointed in his place? Is he still first mate? Was Hinman in any other commission before?
If it be ascertained that his representation is just & the President shall direct that he be appointed Capn., a first mate should also be appointed in his place. I would, however, suggest the propriety of doing the whole business at once in that State, & of issuing his commission at the same time with those to […]
 

   
   RC (DLC). Bottom portion of RC missing, eliminating several lines from each side of the sheet. Docketed by JM. For conjectural date, see n. 1.



   
   Jefferson and the cabinet discussed the appointments to which this memorandum refers at a meeting on 17 May 1801 (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 1:295).




   
   National Intelligencer, 29 May 1801.



   
   Wolcott replaced Chauncey Whittlesey (ibid., 7 Aug. 1801).



   
   Ibid.



   
   Jefferson in June named Daniel Marsh to replace Andrew Bell as collector and inspector of the revenue at Perth Amboy, New Jersey, and in January 1802 formally nominated John Heard to be federal marshal in New Jersey. In May of that year, Marsh having died, Heard assumed the duties of collector at Perth Amboy (ibid., 22 June 1801; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:403, 425; see also Burr to JM, 30 June 1801; and Burr to Gallatin, 10 Aug. 1801, Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:613–14 and n. 1).



   
   Bosworth and Phillips had been nominated by John Adams in March 1801 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:388).



   
   See House to JM, 3 May 1801.


